Citation Nr: 1206138	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disorder, described as a lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which increased the 10 percent rating assigned for a lumbosacral strain to 20 percent effective July 8, 2008.  In addition, a 20 percent rating was assigned for right sciatica secondary to the lumbosacral strain.

The Veteran appealed both the percentage assigned and the effective date of the increased rating for the lumbosacral strain.

A December 2009 rating decision changed the effective date from July 8, 2008 to August 31, 2007.  This represents a full grant with respect to the claim for an earlier effective date for the increased rating for the lumbosacral strain because August 31, 2007 was the date claimed by the Veteran in his Notice of Disagreement dated May 5, 2009.

In addition, by rating action in September 2010, a separate 10 percent rating was assigned for left sciatica secondary to the lumbosacral strain, and was not appealed.

Therefore, the only issue on appeal before the Board is for an increased rating in excess of 20 percent for a lumbosacral strain.


FINDINGS OF FACT

1.  At a VA spine examination in September 2008, the Veteran's lumbosacral strain was manifested by limitation of motion, with forward flexion of the thoracolumbar spine to 50 degrees; and a combined range of motion of the thoracolumbar spine of 110 degrees.  

2.  At a VA spine examination in April 2011, the Veteran's lumbosacral strain was manifested by limitation of motion, with forward flexion of the thoracolumbar spine to 60 degrees or less; and a combined range of motion of the thoracolumbar spine of 185 degrees.  

3.  During the entire rating period, the Veteran's lumbosacral  strain was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supplement 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supplement 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The record shows that through VCAA letter dated in August 2008 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in September 2008 and April 2011 to address the level of his lumbosacral strain.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


Background

Historically, in a July 1997 VA examination the Veteran reported chronic recurrent low back pain beginning in 1978.  Examination revealed no abnormalities.  The Veteran's posture was normal.  Forward flexion of the thoracolumbar spine was to 75 degrees; extension was to 20 degrees; right and left lateral flexion was to 40 degrees; and, right and left lateral rotation was to 35 degrees.  

At a VA examination in March 2004 the Veteran reported a recent exacerbation of his low back pain without any recent injury.  He used no lumbar support and did not lose work or use any sick days. Naproxen and other medications were not particularly helpful.  Forward flexion of the thoracolumbar spine was to 90 degrees; extension was to 15 degrees with pain; right and left lateral flexion to 20 degrees; right and left lateral rotation was to 45 with pain.  The examiner noted normal X-rays of the spine.  There was tenderness to palpation over the lumbar spine.

At a VA examination in June 2005 the Veteran reported muscle spasms since his last VA examination in March 2004.   He denied loss of bowel or bladder control.  Forward flexion of the thoracolumbar spine was to 65 degrees; extension was to 20 degrees; right and left lateral flexion was to 10 degrees; right and left lateral rotation was to 10 degrees with pain. X-rays revealed no degenerative disc disease.

At a VA examination in September 2008 the Veteran reported sharp constant low back pain with throbbing, burning, locking, weakness and stiffness.  He also noted loss of feeling in his back and legs. The pain radiated to his lower extremities.  The Veteran rated his pain as 10/10 when at rest.  Walking and standing reduces the pain.  He reported at least 20 incapacitating events over the past 12 months. The Veteran reported that treatment did not help in the past.  He currently worked full time.

Examination revealed no scoliosis or lordosis. His gait was abnormal and he was limping.  There were severe muscle spasms in his right paralumbar area.  No atrophy of the muscles was noted.  There was tenderness in the right gluteal muscle area and right buttock areas.  The examiner noted the following range of motion after three repetitions of active, passive, and repetitive ROM; forward flexion of the thoracolumbar spine was to 50 degrees; extension was to 20 degrees; right and left lateral flexion and rotation was each to 10 degrees.  The examiner reported that after three repetitions there was a 40 degree loss of forward flexion; a 10 degree loss of extension; and, a 20 degree loss of lateral flexion and rotation due to pain, fatigue, weakness, lack of endurance and loss of coordination with pain being the most significant factor.  The diagnosis was lumbosacral strain.

At a VA examination in August 2010 X-rays revealed minimal degenerative changes in the sacroiliac joints without erosion, fracture, or bone destruction.  
Vascular calcifications were noted.  The diagnosis was lumbosacral strain with radiating pain consistent with left sciatic condition, mild degenerative disease of the lumbar and sacral spine.

At a VA examination in April 2011 the Veteran reported being evaluated approximately 12 times since service for his back pain and treated with medication, acupuncture, a chiropractor, PT, and TENS units with some relief of pain.  He denied being evaluated by orthopedics, neurologists, podiatry or pain management.    He had sharp constant low back pain with throbbing, burning, locking, weakness and stiffness.  The veteran reported no deformity, swelling, heat, bruising/redness, drainage, dislocations, or subluxation, no incapacitating episodes (bed rest prescribed by a provider), bowel, bladder or penile dysfunction.  There were no effects on the routine activities of daily living noted.   He denied use of a cane, crutches, cane, braces, or any undergoing any back surgery.  Forward flexion of the thoracolumbar spine was to 60 degrees with pain; extension was to 25 degrees; right lateral flexion to 20 degrees and left lateral flexion to 30 degree; right lateral rotation was to 20 degrees and left lateral rotation was to 30 degrees.  ROM was unchanged with repetitive motion.  The diagnosis was lumbosacral strain with neuropathy to the bilateral feet.

The file contains service, VA and private treatment records primarily for lower back, and lower extremity discomfort.  There are also lay statements submitted by his wife in July 2008 and a friend in September 2008.  


Analysis

The lumbosacral strain is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support a rating in excess of 20 percent for a lumbosacral strain under the General Rating Formula. 

At the VA spine examination in September 2008, flexion of the thoracolumbar spine was to 50 degrees; and the combined lumbosacral range of motion was to 110 degrees.  There was no evidence of deformities, ankylosis, or muscle atrophy.  

At the VA spine examination in April 2011 flexion of the thoracolumbar spine was to 60 degrees; and the combined lumbosacral range of motion totaled 185 degrees.  

On that basis, a rating in excess of 20 percent for lumbar strain is not warranted.

As previously noted, separate compensable ratings have been assigned for left and right sciatica of the lower extremities secondary to the lumbar strain.  

The evidence of record also does not show that the Veteran's spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluations.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 20 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The Veteran's reports of back pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  

Consideration has been given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome.  However, neither the September 2008 or the April 2011 VA examination reports noted that the Veteran experienced any incapacitating episodes of the lumbar spine. 

Further, review of the Veteran's medical history does not reflect a directive of bed rest based on orders of a physician.  Id.  Therefore, ratings greater than those assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for the Veteran's thoracolumbar spine disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.


Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1); See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In this case, the Board observes that the Veteran meets the schedular criteria for entitlement to individual unemployability (IU).  The evidence of record however shows that he is currently employed full-time.  However, IU is a matter separate from the adjudication of schedular and extraschedular increased rating claims, and if a TDIU rating is awarded, the Veteran is still entitled to adjudication of those other claims.  See, e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999). 

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbosacral strain are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral strain with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.   This is discussed in more detail above. 

In this case, the Board finds that the Schedule is not inadequate. The Schedule provides for higher ratings for the Veteran's lumbosacral strain.  Findings supporting a rating in excess of that currently assigned have not been documented.  In addition, it has not been shown that the service-connected lumbosacral strain has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment or that there is any other factor that suggests the established rating criteria do not adequately account for the severity of the Veteran's lumbosacral strain. 

In short, there is nothing in the record to indicate that the service-connected lumbosacral strain on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a low back disorder, described as a lumbosacral strain is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


